06/24/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0127


                                      DA 19-0127
                                   _________________

AWIN REAL ESTATE, LLC, and TRIPLE EEEZ
RANCH, INC.,

             Plaintiffs and Appellants,

      v.                                                           ORDER

WHITEHEAD HOMES, INC.,

             Defendants, Appellees,
             and Cross-Appellants.
                                  _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Amy Eddy, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 24 2020